Opinion issued November 17, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00272-CV
                            ———————————
                        RUDY CHEVALIER, Appellant
                                         V.
                      BERNADETTE PRESLEY, Appellee



                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-59031


                          MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. See TEX. R. APP. P.

10.3(a), 42.1(a)(1). No other party has filed a notice of appeal and no opinion has

issued. See TEX. R. APP. P. 42.1(c). Further, although appellant failed to include a

certificate of conference in his motion, appellant’s motion includes a certificate of
service, more than ten days have passed since the motion was filed, and no party

has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                         2